Citation Nr: 0600867	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-16 757A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code (Montgomery GI Bill).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1972 to February 
1980; October 1980 to August 1985; and from October 1987 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination by the 
St. Louis regional processing office that the veteran was not 
eligible to receive VA education benefits.  In April 2005, 
the veteran appeared at a hearing held at the Wichita, 
Kansas, RO before the undersigned (i.e., Travel Board 
hearing).  


FINDINGS OF FACT

1.  The veteran was discharged from active duty in August 
1985 to attend an ROTC program.  

2.  After the completion of the ROTC program in May 1987, the 
veteran had a break in service until October 1987, when he 
re-enlisted as an officer.  


CONCLUSION OF LAW

Basic eligibility to receive educational assistance benefits 
pursuant to Chapter 30, Title 38, United States Code, is 
precluded by law.  38 U.S.C.A. §§ 3011, 3012 (West 2002); 38 
C.F.R. §§ 21.7040, 21.7044 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
Also, it does not appear that these changes are applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 30).  
Regardless, the RO has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran contends that he meets the requirements for 
educational assistance under Chapter 30.  He states that he 
was eligible before and during his education while in ROTC, 
and that he had remaining entitlement.  He also points out 
that he was informed that he was eligible for Chapter 30 
benefits in 1998.  

The essential facts are not in dispute and may be briefly 
summarized.  The veteran's first two periods of active 
service were from July 1972 to February 1980, and from 
October 1980 to August 1985.  His August 1985 discharge was 
because he had been accepted into the Air Force Reserve 
Officer Training Corps (ROTC).  He attended the University of 
Kansas until May 1987, when he graduated with a Bachelor of 
Science in Nursing.  He did not receive a ROTC scholarship 
for this education, but was awarded VA educational assistance 
benefits.  He again entered onto active duty in October 1987, 
and retired in January 2001.  

He first filed for educational assistance under the 
Montgomery GI Bill in November 1998.  In December 1998, VA 
provided the veteran with a Certificate of Eligibility for 
Chapter 30 benefits.  This document stated that the veteran 
was "entitled to receive Veterans Administration education 
benefits under the Montgomery GI Bill - Active Duty 
Educational Assistance program..."  He was also informed that 
as a serviceperson, he was entitled to 23 months and 27 days 
of education benefits.  

He again filed for Chapter 30 educational assistance in April 
2001, but stated at his hearing that he had decided not to 
pursue his education at that time.  He again filed in 
November 2003, and the current appeal ensues from the RO's 
denial of that claim.  

The evidence indicates that his school attendance from 1985 
to 1987, while in ROTC, he was in receipt of Chapter 34 
benefits, and he had remaining Chapter 34 eligibility as of 
December 31, 1989.  

Chapter 34 of title 38, U.S. Code, the Vietnam-era GI bill, 
provided for educational-assistance benefits to veterans who 
served on active duty for a period of 180 days, any part of 
which occurred between January 31, 1955, and January 1, 1977. 
See 38 U.S.C.A. § 3452(a)(1)(A). Chapter 34 educational-
assistance benefits were, however, terminated effective 
December 31, 1989. See 38 U.S.C. §  3462(e)  (no educational 
assistance benefits shall be afforded any eligible veteran 
under, inter alia, Chapter 34 after December 31, 1989).  In 
that regard, as of May 24, 1996, the federal regulations 
dealing with the administration of the Chapter 34 program (38 
C.F.R. §§ 21.1020-21.1025 and §§ 21.1040-21.1045) were 
rescinded, because they no longer had any legal effect as no 
Chapter 34 benefits could be authorized for training after 
December 31, 1989.  See 61 Fed. Reg. 26107-08 (May 24, 1996).  
Thus, there is no legal authority currently in existence to 
pay educational assistance benefits under the Chapter 34 
program for training pursued after December 31, 1989.  
Chapter 30 now provides for educational benefits for 
veterans, and is available to some veterans who previously 
qualified for benefits under Chapter 34. 

An individual may be entitled to educational assistance under 
Chapter 30 if he first entered on active duty as a member of 
the Armed Forces after June 30, 1985, or he was eligible for 
educational assistance allowance under Chapter 34 as of 
December 31, 1989. 38 U.S.C.A. § 3011(a)(1)(B) (West 2002); 
38 C.F.R. § 21.7040 (2005).   In this case, the veteran first 
entered active duty in 1972; therefore, he did not qualify 
for Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A). Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
claimants with Chapter 34 eligibility may, under certain 
conditions, qualify for continued educational assistance 
under Chapter 30.

However, the conversion of Chapter 34 benefits to Chapter 30 
benefits is not automatic; there are a number of other 
requirements that must be met for Chapter 30 eligibility.  To 
convert Chapter 34 benefits to Chapter 30 benefits, a veteran 
must have served on active duty at any time during the period 
between October 19, 1984, and July 1, 1985, and have 
continued on active duty without a break in service for three 
years after June 30, 1985.  § 3011(a)(1)(B); 38 C.F.R. § 
21.7044(a)(1), (6).  The veteran in this case was discharged 
from active duty in August 1985; hence, he does not meet the 
requirement of continuous active duty without a break in 
service.  

Moreover, he does not meet the requirements for any of the 
exceptions to that rule.  Specifically, he was not discharged 
less than three years after June 30, 1985, for a service-
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year 
enlistment, involuntarily for convenience of the Government 
as a result of a reduction in force, or for a physical or 
mental condition not characterized as a disability and not 
the result of his own willful misconduct.  § 3011(a)(1)(B); 
38 C.F.R. § 21.7044(a).  

When discharged with certain reserve obligations, the 
requirement for three years of continuous service after June 
30, 1985, is reduced to two years.  The veteran's service 
department records show that he was discharged in August 1985 
to the reserves, for participation in the ROTC program.  
However, since he was discharged from active duty in August 
1985, he did not have the required two years of service 
continuing directly after June 30, 1985.  

Moreover, the controlling law further provides that an 
individual who after December 31 ,1976, receives a commission 
as an officer in the Armed Forces upon completion of a 
program of educational assistance under § 2107 of Title 10 of 
the United States Code (ROTC Scholarship Program) is not 
eligible for educational assistance under the Chapter 30 
program if he enters on active duty before October 1, 1996. 
38 U.S.C.A. § 3011(c)(3).  38 U.S.C.A. § 3011(c)(3) acts as a 
specific bar to eligibility for Chapter 30 benefits to 
individuals who, after December 31, 1976, received a 
commission as an officer through the ROTC program and entered 
active duty before October 1, 1996.  The veteran received his 
commission in May 1987 and entered into active duty in 
October 1987, clearly prior to October 1, 1996. 

38 C.F.R. §  21.7044(d) states that the restriction outlined 
in § 21.7044(c) does not apply to a veteran (and consequently 
such person would be eligible for Chapter 30 benefits) who 
has "met the requirements for educational assistance under 
paragraph (a) ... of this section before receiving a 
commission as an officer in the Armed Forces upon graduation 
from [a military academy]." 38 C.F.R. §  21.7044(d) 
(emphasis added).  Thus, since the veteran did not meet the 
requirements under 38 C.F.R. § 21.7044(a) for the reasons 
given above, this provision does not provide him eligibility.  
See Burton v. Nicholson, No. 02-2405 (U.S. Vet. App. Aug. 5, 
2005) (Although § 21.7044(d) may appear to suggest that an 
exception to this restriction exists, the fact that the 
appellant, and quite possibly no one, can qualify for this 
exception cannot empower the Court to reverse a Board 
decision and award benefits when none are authorized by 
law.). 

With respect to the December 1998 certificate of eligibility, 
the Board observes that this document specifically referred 
to the veteran's status as a serviceperson, rather than his 
current status as a veteran.  The requirements for 
entitlement to Chapter 30 benefits for active duty personnel 
are set forth in 38 U.S.C. § 3016, while veteran entitlement 
is controlled by 38 U.S.C. §§ 3011 and 3012.  Thus, 
entitlement as a serviceperson does not necessarily equate to 
entitlement as a veteran.  

In any event, payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided by 
Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Indeed, the U. S. Supreme Court, in Richmond, went 
so far as to point out that "[i]t is a federal crime, 
punishable by fine and imprisonment, for any Government 
officer or employee to knowingly spend money in excess of 
that appropriated by Congress."  Richmond, 110 S. Ct. at 
2474.  

In other words, federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  Since the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, the claim must be denied 
as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Thus, the Board, while acknowledging the veteran's lengthy 
service and being sympathetic to the veteran's arguments, is 
unable to provide a legal remedy.  


ORDER

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, is denied.




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


